171 U.S. 108 (1898)
CENTRAL NATIONAL BANK
v.
STEVENS.
Supreme Court of United States.
Motion to amend mandate Submitted May 9, 1898.
Decided May 31, 1898.
ERROR TO THE COURT OF APPEALS OF THE STATE OF NEW YORK.
Mr. Edward Winslow Paige for the motion.
Mr. Charles E. Patterson opposing.
Per Curiam:
The motion to amend the mandate in the above case seems to proceed on a misconception of the meaning of the judgment and mandate.
The judgment of this court does not undertake to affect or reverse the judgment of the Supreme Court of the State of New York, except in so far as that judgment sought to restrain the Central National Bank of Boston and the other plaintiffs in error from proceeding under and in accordance with the decree of the Circuit Court of the United States for the Northern District of New York, and to compel them to again try in the Supreme Court of New York matters tried and determined in the Circuit Court. As between the other parties the judgment of the Supreme Court of New York was, of course, left undisturbed, and it is not perceived that the terms of the mandate signify anything else, or imply the consequences suggested by counsel.
The motion is denied.